Douglas, J.,
dissenting. I respectfully dissent from the judgment of the majority. By this decision, the majority ignores and effectively overrules this court’s prior case law on this issue.
In Logsdon v. Nichols (1995), 72 Ohio St.3d 124, 647 N.E.2d 1361, we held that “the trial court erred in failing to provide prior notice before dismissing plaintiffs’ action with prejudice.” Id. at 129, 647 N.E.2d at 1365. In Logsdon, this court adopted the well-reasoned opinion of Judge Peggy Bryant of the Franklin County Court of Appeals. In an opinion written by Judge Bryant, the court of appeals unanimously sustained plaintiffs’ second assignment of error, which stated that “[t]he dismissal of a case with prejudice is a harsh remedy and, before such a dismissal is proper, a court must first expressly and unambiguously give notice of its intention to dismiss with prejudice giving the party one last chance to obey the court’s order.” (Emphasis added.) Id. at 125-126, 647 N.E.2d at 1363.
Today’s majority decision, without so stating, overrules Logsdon. The majority, while citing Logsdon for support, curiously ignores Logsdon’s actual holding. The majority instead adopts the proposition, put forth by Justice Cook in her separate opinion in Logsdon, that notice of dismissal, as required by Civ.R. 41(B)(1), need not be actual but may be implied. Id., 72 Ohio St.3d at 129, 647 N.E.2d at 1365-1366 (Cook, J., concurring in part and dissenting in part). That, of course, is entirely proper if that is what the majority means to do. However, in doing so the majority now effectively overrules Logsdon, which was decided as recently as May 3, 1995. Logsdon should not be overruled at all, but clearly it should not be overruled sub silentio. If Logsdon is to be overruled, the majority should do so unambiguously, if not expressly. To leave the bench and bar of this state with these conflicting signals is a disservice.
In the case at bar, the majority says that the record indicates that Quonset’s counsel was on notice that its case could be dismissed because Ford had filed a motion requesting dismissal of Quonset’s action. In its recitation of the facts, the majority states that “Ford filed a motion seeking an order of contempt and sanctions due to Quonset’s continued failure to comply with the discovery order. Among the sanctions Ford sought was dismissal with prejudice pursuant to Civ.R. 37.” (Emphasis added.) Subsequently, the majority states that “the trial court granted Ford’s motion for dismissal.” (Emphasis added.)
In fact, the record reveals that Ford never filed anything denominated as a “motion to dismiss.” What is in the record is a Civ.R. 37 motion for contempt and sanctions for failure to comply with a discovery order. Within this motion for contempt and sanctions, Ford requested dismissal of Quonset’s complaint as well as an award of reasonable expenses, including attorney fees. This distinction is important because in Ohio Furniture Co. v. Mindala (1986), 22 Ohio St.3d 99, 22 OBR 133, 488 N.E.2d 881, this court held that the notice requirement of *51Civ.R. 41(B)(1) applies to dismissals with prejudice, including Civ.R. 37 dismissals. In Ohio Furniture Co., we stated that “[n]otice of intention to dismiss with prejudice gives the non-complying party one last chance to obey the court order in full. The moving party should not be allowed to circumvent this protection by simply framing his motion in terms of a Civ.R. 37 sanction.” Id. at 101, 22 OBR at 135, 488 N.E.2d at 883.
Further, in the case now before us, the Stark County Court of Appeals noted that while Ford specifically requested dismissal with prejudice as a sanction, there are several possible sanctions available under Civ.R. 37(B). The trial court has discretion to choose which sanction is appropriate. The appellate court reasoned that because of this discretion, the mere fact that dismissal is requested as a possible sanction does not satisfy the notice requirement under Civ.R. 41(B)(1). I find this reasoning persuasive and agree with the Stark County Court of Appeals that Civ.R. 41(B)(1) requires that the trial court must give actual notice of its intent to dismiss.
It is “a basic tenet of Ohio jurisprudence that cases should be decided on their merits.” Perotti v. Ferguson (1983), 7 Ohio St.3d 1, 3, 7 OBR 256, 257, 454 N.E.2d 951, 952. In Moore v. Emmanuel Family Training Ctr., Inc. (1985), 18 Ohio St.3d 64, 70, 18 OBR 96, 102, 479 N.E.2d 879, 885, the majority stated that “[b]y not providing advance notice, the court failed to comply with the Civil Rules it sought to enforce.” (Emphasis added.) I concurred with the majority in Moore and separately indicated that the requirement of notice of intent to dismiss under Civ.R. 41(B)(1) “is clear and unambiguous,” and that “[s]uch lack of notice is a clear violation of the rule[.]” Id. at 71, 18 OBR at 102, 479 N.E.2d at 886 (Douglas, J., concurring). Here, there is no dispute that the trial court did not give Quonset notice of intent to dismiss pursuant to Civ.R. 41(B)(1).
Our previous holdings that Civ.R. 41(B)(1) requires that notice of intent to dismiss with prejudice be unambiguous and express represent an easily applied, uniform rule of law. In contrast, the majority’s approach of resolving this issue on a case-by-case basis will do very little in the way of promoting judicial economy and the speedy resolution of disputes.' Adopting a rule of implied notice, I fear, may have the opposite effect by generating more appeals and prolonging causes of action as trial courts struggle to decide under which circumstances appropriate notice may be inferred. Accordingly, I respectfully dissent from the majority decision and would, instead, adhere to our previous decisions in Logsdon and its progeny and the protection they afford to the principles of due process.
F.E. Sweeney, J., concurs in the foregoing dissenting opinion.